Citation Nr: 1314424	
Decision Date: 05/01/13    Archive Date: 05/15/13

DOCKET NO.  08-35 210	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a rating higher than 20 percent for residuals of a compression fracture at T-11 with spondylolisthesis and degenerative joint disease.

2.  Entitlement to a rating higher than 10 percent for associated radiculopathy of the right lower extremity.

3.  Entitlement to a rating higher than 10 percent for associated radiculopathy of the left lower extremity.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Shamil Patel, Counsel


INTRODUCTION

The Veteran served on active duty from July 1950 to April 1954.

This appeal to the Board of Veterans' Appeals (Board/BVA) is from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO).  In an August 2007 decision, the RO denied an increased rating for the residuals of a compression fracture at T-11 with spondylolisthesis and degenerative joint disease.  Whereas, in a more recent March 2008 decision, the RO denied increased ratings for the associated left and right lower extremity radiculopathy.  The Veteran perfected appeals of both rating decisions.

These claims were previously remanded by the Board in June 2009, April 2010, July 2011, and October 2012 for additional development.

A portion of the Veteran's records are in the Virtual VA system.  Instead of paper, a highly secured electronic repository is used to store and review every document involved in the claims process.  The use of this system allows VA to leverage information technology in order to more quickly and accurately decide a Veteran's claim for benefits.  Because this appeal was processed as part of the Virtual VA system, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

Please also note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).



FINDINGS OF FACT

1.  Prior to June 4, 2008, the residuals of the compression fracture at T-11 with spondylolisthesis and degenerative joint disease did not include forward flexion of 30 degrees or less or ankylosis of the thoracolumbar spine.

2.  Since June 4, 2008, however, forward flexion of the thoracolumbar spine has been to 30 degrees or less, though still without ankylosis of this segment, either favorable or unfavorable, much less of the entire spine when also considering the adjacent cervical segment.

3.  Erectile dysfunction (ED) has been additionally attributed to this service-connected disability, but is not manifested by any physical deformity.

4.  Because of the associated right lower extremity radiculopathy, there is mild incomplete paralysis of the affected nerve.

5.  So, too, is there mild incomplete paralysis of the affected nerve in the left lower extremity because of the associated radiculopathy.


CONCLUSIONS OF LAW

1.  Prior to June 4, 2008, the criteria were not met for a rating higher than 20 percent for the residuals of the compression fracture at T-11 with spondylolisthesis and degenerative joint disease.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 and Supp. 2012); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5235 (2012).

2.  But since June 4, 2008, the criteria have been met for a higher 40 percent rating, though no greater rating, for this disability.  Id.


3.  The criteria also are met for a separate 0 percent, i.e., noncompensable rating and special monthly compensation (SMC) for the associated ED because there is consequent loss of use of a creative organ.  38 U.S.C.A. § 1155, 5103, 5103A, 5107 (West 2002 and Supp. 2012); 38 C.F.R. § 3.321, 3.350, 4.1, 4.2, 4.31, 4.115b, Diagnostic Code 7522 (2012).

4.  The criteria are not met, however, for a rating higher than 10 percent for the right lower extremity radiculopathy.  38 U.S.C.A. § 1155, 5103, 5103A, 5107 (West 2002 and Supp. 2012); 38 C.F.R. § 3.321, 4.1, 4.2, 4.3, 4.7, 4.124a, Diagnostic Code 8521 (2012).

5.  The criteria also are not met for a rating higher than 10 percent for the left lower extremity radiculopathy.  38 U.S.C.A. § 1155, 5103, 5103A, 5107 (West 2002 and Supp. 2012); 38 C.F.R. § 3.321, 4.1, 4.2, 4.3, 4.7, 4.124a, Diagnostic Code 8521 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

A.  Duty to Notify

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159 (2012).  Such notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if there is a favorable disposition of the claim.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107; 38 C.F.R. §§ 3.159, 3.326; see also Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).
	
Prior to the initial adjudication of the Veteran's claims, letters dated in May 2007 and September 2007 were sent to the Veteran in accordance with the duty to notify provisions of the VCAA.  38 U.S.C.A. § 5103; 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The Veteran was notified of the evidence that was needed to substantiate his claims; what information and evidence that VA will seek to provide and what information and evidence the Veteran was expected to provide, and that VA would assist him in obtaining evidence, but that it was his responsibility to provide VA with any evidence pertaining to his claims.  See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  He was also notified of the criteria for establishing effective dates and disability ratings.  See Dingess.  Therefore, he received complete notice regarding his claims for increased ratings.

B.  Duty to Assist

The Veteran's service treatment records (STRs), VA treatment records, private treatment records, Social Security Administration (SSA) records, and lay statements have been associated with the claims file for consideration.  

The Veteran was also afforded VA examinations in June 2007, November 2009 and June 2010.  Additional VA opinions were obtained in August 2011 and January 2013.  These additional opinions were obtained because, as noted in the Board's July 2011 remand, the Veteran has other thoracic and lumbar spine disorders in addition to his service-connected residuals of a compression fracture at T-11 with spondylolisthesis and degenerative joint disease.  The Board directed the VA examiner to provide an opinion as to whether these additional disorders were manifestations of the Veteran's service-connected conditions.  This opinion was needed because the use of manifestations not resulting from service-connected disease or injury in establishing the service-connected evaluation is to be avoided.  38 C.F.R. § 4.14.  However, if symptoms of these additional disorders cannot be disassociated from the Veteran's service-connected disabilities, then the Board must resolve this reasonable doubt in his favor and, for all intents and purposes, presume that such symptomatology is part and parcel of his service-connected disabilities and rate them accordingly.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998).  The Board resultantly specified that the examiner was to comment on the etiology of these additional disorders.

The most recent VA opinion, obtained in January 2013, stated that multi-level degenerative disc disease, documented at T6-7, T8-9, and T12-L1, and lumbar degenerative disease are not part of the disease entity of the T11 vertebral fracture.  The etiology of this degenerative disease could not be determined without resorting to speculation.   The opinion also stated that the Veteran had no sensory or motor deficit involving the sciatic, peroneal, sural, or popliteal nerves related to his T11 fracture.  

Unfortunately, while this opinion differentiates certain disorders from the Veteran's service-connected condition, it does not provide a basis for why the etiology of these disorders cannot be determined without resorting to speculation.  See Jones v. Shinseki, 23 Vet. App. 382, 389 (2010).  The opinion also does not elaborate on which symptoms, what amount of functional impairment, or what amount of limited motion is due to the Veteran's service-connected disabilities versus these unrelated conditions.  However, rather than remand the matter yet again for additional medical commentary, the Board will proceed with a decision on the merits.  All reasonable doubts will be resolved in the Veteran's favor.  38 C.F.R. § 4.3.  Symptoms will be presumed to be related to his service-connected conditions, and therefore he will not be prejudiced.

VA has provided the Veteran with the opportunity to submit evidence and argument in support of his claims.  The Veteran has not made the Board aware of any additional evidence that needs to be obtained prior to appellate review, and no further action must be undertaken to comply with the provisions of 38 U.S.C.A. § 5103(a), § 5103A, or 38 C.F.R. § 3.159.


Increased Ratings

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities.  The percentage ratings are based on the average impairment of earning capacity and individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2012).  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2012).  Any reasonable doubt regarding a degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2012).

Where entitlement to compensation already has been established and increase in disability rating is at issue, present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Therefore, although the Board has thoroughly reviewed all evidence of record, the more critical evidence consists of the evidence generated during the appeal period.  If the claim arose in the context of the Veteran trying to establish his underlying entitlement to service connection, since granted, and he has appealed the rating initially assigned for his disability, then VA must assess the level of disability from the date of initial application for service connection and determine whether the level of disability warrants the assignment of different disability ratings at different times over the life of the claim, a practice known as a "staged rating."  See Fenderson v. West, 12 Vet. App 119, 125-26 (1999).  The Court also since has held, however, that staged ratings also are appropriate for an increased-rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2008).  The only difference is that the relevant temporary focus, instead, is on the state of the evidence from one year prior to the filing of the claim.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2).


Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but that findings sufficiently characteristic to identify the disease and the resulting disability and above all, coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21.  Therefore, the Board has considered the potential application of various other provisions of the regulations governing VA benefits, irrespective of whether the Veteran raised them, as well as the entire history of his disability in reaching its decision.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Generally, the Board has been directed to consider only those factors contained wholly in the rating criteria.  See Massey v. Brown, 7 Vet. App. 204, 208 (1994); but see Mauerhan v. Principi, 16 Vet. App. 436 (2002) (finding it appropriate to consider factors outside the specific rating criteria in determining level of occupational and social impairment).

The U.S. Court of Appeals for Veterans Claims (Court) has held that the RO must analyze the evidence of pain, weakened movement, excess fatigability, or incoordination and determine the level of associated functional loss in light of 38 C.F.R. § 4.40, which requires the VA to regard as "seriously disabled" any part of the musculoskeletal system that becomes painful on use.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  The provisions of 38 C.F.R. § 4.14 (avoidance of pyramiding) did not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including during flare-ups.  The guidance provided by the Court in DeLuca must be followed in adjudicating claims where a rating under the diagnostic codes governing limitation of motion should be considered.  However, pain that does not result in additional functional loss does not warrant a higher rating.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011) (holding that pain alone does not constitute function loss, but is just one fact to be considered when evaluating functional impairment).


A.  Thoracic Spine Disability

The Veteran is currently assigned a 20 percent rating under Diagnostic Code 5235 for his residuals of a T-11 compression fracture.

Under the General Rating Formula, the regulations provide, in pertinent part, for a 20 percent rating when forward flexion of the thoracolumbar spine is greater than 30 degrees, but not greater than 60 degrees, or the combined range of motion of the thoracolumbar spine is not greater than 120 degrees; or there is muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A higher 40 percent rating is warranted if the medical evidence shows forward flexion of the thoracolumbar spine to 30 degrees or less; or favorable ankylosis of the entire thoracolumbar spine.  A 50 percent rating is warranted if there is unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent rating is warranted if there is unfavorable ankylosis of the entire spine.  These ratings are warranted if the above-mentioned manifestations are present, with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  38 C.F.R. § 4.71a, DCs 5235 to 5243 (2011).

The rating criteria under the General Formula for Diseases and Injuries of the Spine also provide, in pertinent part, the following Notes:

Note (1): Evaluate any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code.

Note (2): (See also Plate V.) For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees; extension is zero to 30 degrees; left and right lateral flexion are zero to 30 degrees; and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The combined normal range of motion of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of the spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.  Id.

Under Diagnostic Code 5243, intervertebral disc syndrome may be rated under either the General Formula or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes.  Under the Formula for Rating Intervertebral Disc Syndrome, incapacitating episodes having a total duration of at least one week but less than 2 weeks during the past 12 months warrants a rating of 10 percent.  Incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months warrants a rating of 20 percent. Incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months warrants a rating of 30 percent.  Incapacitating episodes having a total duration of at least 6 weeks during the past 12 months warrants a rating of 60 percent.

Note (1): For purposes of evaluation under diagnostic code 5243, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.

A VA examination was conducted in July 2007.  The Veteran reported experiencing stumbling and loss of balance, including falling due to back rigidity.  He also experienced constant, moderate pain and decreased motion.  He stated the he was unable to walk more than a few yards.  He had previously treated his condition with injections.  He denied any history of urinary or bowel incontinence.  However, he acknowledged a history of erectile dysfunction, and the examiner noted that this was not unrelated to the Veteran's claimed disability.  The Veteran also reported flare-ups precipitated by standing longer than 5 minutes.  On examination, the Veteran had a stooped posture.  There was evidence of lumbar flattening, but no lordosis, scoliosis, listing, kyphosis, gibbus, or ankylosis.  There were no abnormalities of the thoracic sacrospinalis.  Forward flexion of the thoracolumbar spine was 60 degrees and extension was 5 degrees.  Lateral flexion was 15 degrees bilaterally, and rotation was 30 degrees bilaterally.  There was no objective evidence of pain and no additional limitation following repetitive testing.  The examiner noted that the Veteran's condition had severe effects on sports and exercise, and moderate effects on shopping.

Private records dated October 2007 reflect forward flexion of 40 degrees, extension of 5 degrees, and bilateral bending of 10 degrees.  

A June 2008 statement from the Veteran's spouse reported that the Veteran had difficulty with balance, loss of agility, and rigidness.  His ability to walk and stand had shortened greatly, and he had difficulty sleeping.

Private treatment records dated June 2008 and October 2008 reflect forward flexion of the lumbar spine to be 20 degrees.  Extension and lateral flexion were 5 degrees.  There was moderate tenderness overlying the dorsal processes in the inferior thoracic and superior lumbar regions.

An additional VA examination was conducted in November 2009.  The Veteran reported constant low back pain which was aggravated by standing longer than 10 minutes or walking more than a quarter-mile.  He stated that he required a cane or walker for ambulation.  He treated his condition with Oxycodone, but this caused constipation.  He denied a history of any urinary or fecal incontinence, but reported experiencing erectile dysfunction, which the examiner stated was not unrelated to his spinal disability.  On examination, there was no abnormal spinal curvature and no ankylosis.  There were spasms present in the thoracic sacrospinalis.  Forward flexion of the thoracolumbar spine was 50 degrees and extension was 10 degrees.  Left lateral flexion was 10 degrees and right lateral flexion was 15 degrees.  Rotation was 15 degrees bilaterally.  There was objective evidence of pain with active motion and repetitive motion.  However, there was no additional limitation following repetitive motion.  The examiner stated that the Veteran's condition prevented sports activities.  It also had severe effects on exercise, and moderate effects on chores and recreation.  It was noted that the Veteran had moderately advanced lumbosacral spine disease that accounted for a large part of his back pain and limited range of motion.


In private records dated February 2010, forward flexion was noted to be 30 degrees.

Another VA examination was conducted in June 2010.  The Veteran complained of constant pain in the mid-lumbar region, rated as 5/10 to 8/10 in severity.  He experienced flare-ups precipitated by bending or stooping.  They lasted about 20 minutes and occurred daily.  He denied any bowel or bladder complaints, but reported a history of erectile dysfunction.  He used a walker or cane to ambulate, as well as lumbosacral support.  He treated his condition with medication.  He claimed to be able to walk up to half a block.  He needed assistance from his wife when putting on socks or lacing his shoes.  On examination, forward flexion of the thoracolumbar spine was 50 degrees and extension was 5 degrees.  Lateral flexion was 15 degrees bilaterally and rotation was 20 degrees bilaterally.  The examiner noted that there was evidence of degenerative joint disease of the lumbar spine which was at least as likely as not related to his thoracic spine fracture.  

As noted earlier, supplemental opinions were obtained in August 2011 and January 2013 which address the etiology of all of the Veteran's relevant conditions and symptoms as they relate to his service-connected disabilities.  However, as discussed above, these opinions were inadequate for rating purposes.

Based on the evidence of record, the Board finds that a rating higher than 20 percent is not warranted prior to June 4, 2008.  The available findings from that period reflect forward flexion greater than 30 degrees with no indication of ankylosis.  Therefore, the schedular criteria for a higher 40 percent rating were not met.  Moreover, while the Veteran's condition was noted to have severe effects on sports and recreation activities, such limitations are contemplated by the assigned 20 percent rating.  The evidence does not reflect that his functional impairment during this period is otherwise consistent with a higher 40 percent rating.


However, private treatment records dated June 4, 2008 show forward flexion to have been only to 20 degrees, so sufficiently restricted to warrant assigning a higher 40 percent rating.  Additional records from October 2008 and February 2010 demonstrate similar findings.  Notably, a November 2009 VA examination recorded forward flexion as 50 degrees.  However, the examiner indicated there were objective findings of pain, though he did not specify when the onset of pain occurred.  Similarly, the June 2010 VA examination, which recorded flexion as 50 degrees, contained no findings regarding the effect of pain or repetitive motion on the Veteran's range of motion.  Therefore, when resolving all doubts in his favor, the evidence reflects a general level of impairment consistent with the 40 percent rating as of June 4, 2008.  A higher 50 percent rating is not warranted as the evidence does not demonstrate unfavorable ankylosis of the thoracolumbar spine.  Note (5) in DCs 5235-5242 defines unfavorable ankylosis, in pertinent part, as "a condition in which the entire thoracolumbar spine is fixed in flexion or extension."  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  Id.  The Veteran has neither.

Moreover, he has never been diagnosed with ankylosis of the thoracolumbar spine, either favorable or unfavorable, and he does not allege otherwise.  Aside from the definition of ankylosis already provided (as explained in Note (5) to DCs 5235-42), ankylosis has been elsewhere defined as a stiffening or fixation of the joint as the result of a disease process, with fibrous or bony union across the joint.  See Dinsay v. Brown, 9 Vet. App. 79, 81 (1996), citing Dorland's Illustrated Medical Dictionary at 86 (27th ed. 1988) (Ankylosis is "immobility and consolidation of a joint due to disease, injury, or surgical procedure."); see also Coyalong v. West, 12 Vet. App. 524, 528 (1999).  See, too, Lewis v. Derwinski, 3 Vet. App. 259 (1992) [citing Saunders Encyclopedia and Dictionary of Medicine, Nursing, and Allied Health at 68 (4th ed. 1987)].  While there is no disputing the Veteran has what amounts to significant limitation of motion of his low back, particularly on account of his pain, it cannot be said that his motion is so restricted as to amount to ankylosis, which essentially contemplates absolutely no motion at all.  Accordingly, a rating higher than 40 percent is unwarranted under the General Rating Formula.  See 38 C.F.R. § 4.71a.


As noted above, neurologic abnormalities are to be rated separately.  The Veteran consistently denied a history of any bowel or bladder impairment.  However, he reported a history of erectile dysfunction to several VA examiners, and the June 2007 and November 2009 examiners stated that this condition was not unrelated to the Veteran's claimed disability, in other words his service-connected back condition.  Therefore, a separate rating for erectile dysfunction is warranted.  Diagnostic Code 7522 addresses penis deformity with loss of erectile power, and provides for a single 20 percent rating.  Entitlement to special monthly compensation should also be considered.  38 C.F.R. § 4.116b, Diagnostic Code 7522.  In this case, there is no evidence of any deformity, and therefore a 0 percent schedular rating is appropriate.  38 C.F.R. § 4.31.  However, special monthly compensation for loss of use of a creative organ is warranted under the provisions of 38 C.F.R. § 3.350(a)(1)(ii).

The Board has also considered rating the Veteran's disability based upon the criteria found in the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes.  However, the evidence does not reflect that the Veteran has experienced any incapacitating episodes necessitating bed rest prescribed by a physician.

C.  Radiculopathy

The Veteran is currently assigned 10 percent ratings under Diagnostic Code 8521 for each of his lower extremity radiculopathy conditions.

Diagnostic Code 8521 pertains to paralysis of the external popliteal (common peroneal) nerve.  Under this provision, mild incomplete paralysis warrants a 10 percent disability evaluation; moderate incomplete paralysis warrants a 20 percent disability evaluation; and severe incomplete paralysis warrants a 30 percent disability evaluation.  A 40 percent disability rating is warranted for complete paralysis, with foot drop and slight droop of the first phalanges of all toes, lost dorsiflexion and abduction of the foot, weakened adduction, and anesthesia covering the entire dorsum of the foot and toes.  38 C.F.R. § 4.124a, Diagnostic Code 8521.

The terms "mild," "moderate," and "severe" are not defined in the rating schedule; rather than applying a mechanical formula, VA must evaluate all the evidence to the end that its decisions are equitable and just.  38 C.F.R. § 4.6.

A July 2007 VA examination noted that the Veteran reported radiating pain in his right leg.  On examination, the Veteran had a slow gate.  Lower extremity strength was 5/5 in the left leg and 4/5 in the right leg.  Sensation to vibration, pain, light touch, and position sense was 2/2 bilaterally.  Reflexes were 2+ bilaterally.

Private records dated October 2007 show the Veteran reported radiating pain, numbness, and tingling in his right leg.  This was exacerbated by prolonged standing, walking, and activities of daily living. 

The Veteran underwent a VA examination in February 2008.  He complained of "needle sticking" pains radiating down his anterior thighs.  The sensation persisted with prolonged standing and initial weight bearing after sitting.  On examination, strength in the lower extremities was 5/5 with no motor impairment.  There was decreased sensation to vibration, light touch, and position sense in the bilateral feet.  Reflexes were 2+.  There was no atrophy or muscle abnormality.  The Veteran ambulated with a slow, guarded gait.  The examiner noted that the Veteran's conditions prevented sports, exercise, and recreation activities.  Chores, shopping, and traveling were moderately affected.

Additional records dated June 2008 and October 2008 show the Veteran complained of difficulty raising his feet while walking.  He had to shuffle, which caused him to lose his balance and trip.  Pain occurred almost immediately with ambulation.  On examination, the Veteran ambulated with a shuffling gait and seemed unsteady on his feet.  He was unable to heel-walk or toe-walk.  Dorsiflexion and plantar flexion were noted to be 3-4/5 and limited.

The Veteran underwent another VA examination in November 2009.  He reported tingling, pins and needles, and cramping in both legs.  On examination, the Veteran had diminished sensation to pain, vibration, and light touch bilaterally below the knees.  Sensation to position sense was normal.  Lower extremity reflexes were 2+.  There was no atrophy or muscle abnormality present.  The examiner stated that the Veteran's conditions had moderate effects on sports and exercise, and mild effects on chores, shopping, recreation and traveling.

Another VA examination was conducted in June 2010.  The Veteran reported pain which radiated into both buttocks, greater on the right than left.  He noticed some numbness on the dorsal surface of both feet and weakness in both thighs.  On examination, the Veteran had normal sensation to heat, cold, pinprick, vibration, position sense and touch.  Some hypersensitivity on the plantar surface of both feet was noted.  He had a hesitant gait due to fear of falling and pain.  There was no muscular atrophy. 

As noted earlier, supplemental opinions were obtained in August 2011 and January 2013 which address the etiology of all of the Veteran's relevant conditions and symptoms as they relate to his service-connected disabilities.  However, as discussed above, these opinions were inadequate for rating purposes.

Based on the evidence of record, the Board finds that ratings in excess of 10 percent are not warranted for either of the Veteran's lower extremity radiculopathy conditions.  In June 2007, the Veteran had decreased sensation but otherwise normal strength and reflex findings.  In July 2007, he had decreased strength but otherwise normal sensation and reflex findings.  Private records from June 2008 reflect findings of unsteadiness and limited dorsiflexion and plantar flexion,.  However, as of November 2009, the evidence demonstrates only decreased sensation with normal reflexes.  Collectively, these findings are consistent with the assigned 10 percent ratings for mild incomplete paralysis under Diagnostic Code 8521.  Notably, the examiners stated that the Veteran's conditions would have moderate or preventative effects on rigorous activities such as sports and exercise, but only mild to moderate effects on activities such as chores and shopping.  Additional activities of daily living, such as grooming, toileting, bathing, and feeding were not affected.  To the extent that the Veteran has an abnormal gait, this too is adequately contemplated by the 10 percent rating for each lower extremity, as well as the 40 percent rating for his back condition noted above.  The evidence does not reflect an overall level of impairment consistent with a "moderate" level of incomplete paralysis of either lower extremity.

D.  Extra-schedular Consideration

In evaluating the Veteran's claims for higher ratings, the Board also has considered whether he is entitled to a greater level of compensation on an extra-schedular basis.  Ordinarily, the VA Rating Schedule will apply unless there are exceptional or unusual factors that would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

As part of the evaluation for an extraschedular rating, the Board has considered the provisions of Mittleider v. West, 11 Vet. App. 181, 182 (1998), which holds that the benefit of the doubt applies to determinations of whether a symptom should be attributed to a service-connected condition.  The Board has attributed all potentially service-connected symptoms to the Veteran's service-connected conditions in considering if the Veteran is entitled to an extraschedular rating.

According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).


Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected disabilities is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's residuals of a compression fracture and radiculopathy with the established criteria found in the rating schedule for those disabilities shows that the rating criteria reasonably describes the Veteran's disability level and symptomatology, as discussed above.  The Veteran's reported symptoms of pain and limited motion from his back condition, and the decreased sensation, decreased strength, and ambulatory difficulties are contemplated by the rating schedule and the assigned evaluations.  There is no indication that the Veteran's service-connected disabilities on appeal result in any symptoms that fall so far outside the rating schedule as to render it inadequate.



ORDER

A rating higher than 20 percent for the residuals of a compression fracture at T-11 with spondylolisthesis and degenerative joint disease prior to June 4, 2008 is denied.

But a higher 40 percent rating, though no greater rating, is granted for the residuals of a compression fracture at T-11 with spondylolisthesis and degenerative joint disease from June 4, 2008 onwards, subject to the statutes and regulations governing the payment of VA compensation.

A separate noncompensable rating is granted for the associated erectile dysfunction with SMC for loss of use of a creative organ, also subject to the statutes and regulations governing the payment of VA compensation.

A rating higher than 10 percent for the radiculopathy of the right lower extremity, however, is denied.

A rating higher than 10 percent for the radiculopathy of the left lower extremity also is denied.



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


